Case 1:20-mc-00199-JGK-OTW Document 84-7 Filed 05/04/21 Page 1 of 2




                  Exhibit 7
           Case 1:20-mc-00199-JGK-OTW Document 84-7 Filed 05/04/21 Page 2 of 2


                                                                                                                         ; 4;; 44 1431 •24                                     0 Box 180
                                                                                                                      Fax: + 44 148'1 7116                                   P0x,e du Pr6
                                                                                                                      mail®bdo.n                                             Rue du Pr
                                                                                                                      www,bdo,Rg                                             88 Peter Pert
                                                                                                                                                                            (;.uerrtsiy
                                                                                                                                                                             gy"1 301
               Private and Confidential


               Doron Levy                                                                                                                                              27 March 2019
               Amit, Pollak, Mataton a Co.
               6th floor
               18 Raoul Wallenberg St, Building D
               Ramat Hachayat                                                                                                                                          Please ask for Wittiam Callev,faert
               Tel Aviv 6971915                                                                                                                                        Direct One: 01481 741613
               Israel                                                                                                                                                         william.cal€ewaertObdo.gg




               Dear Mr Levy,

               BSG Resources Limited - in Administration ("the Company")
               Roslindale Pte Ltd ("Roslindale")


                  refer to previous correspondence with respect to Rostindale.

               I should be grateful if you provide the following documents by return:

                          1. Financial statements for Rostindale for the years ended 31 December 2015, 2016, 2017
                             and 2013; and
                          2. Financial statements for Nammax Oil, Et Gas Ltd for the years ended 31 December 2015,
                             2016, 2017 and 2018.


               Yours sincerely
               For and on behalf of
               BSG Resources Limited - 10 Administration

                       Redacted - GDPR - Personal Data

               VAniiYitatiewaeif-
               Joint Administrator
               (Acting as agent only and strictly
               without personal liability)




               BOO Limited              f:'      mreAl in Citwn5ey niimber 2%84
               Directors                J i.,', H,Pett FCA 5 Mi Phillips FCA CPA P iss Sr,arlr: FtA C.Oir AM Tr.eberl: MCA.

               ..SO.•) ii , ,..E..r.1                                                       . Uy The iciiitii:iiise af Cluisiiierud i'sr;i:osiiiiariti; tr;
                                                 tu tally on isi.,i.iit i,ixiiili fa fte tit,

               U,O, it;,-,'' i:,,,d,              Ai.   romp,::,,,, ,..-:(,,,,,,,•,,:.:-. : i:)Ci:uasnney, is a member cif bilis) futsurisise,:iigi ,jinii,u,i,   Ct   :meee tmteA by guarantee, arid
               foilis uut iiii'          ii                                                      :- i,-,.i.g-iii.,?:'




CONFIDENTIAL                                                                                                                                                                                                 JA0065005
                                                                                                                                                                                                               JA0065005
